 LAKE CATHERINE FOOTWEAR, INC.443hearing, the Employer testified that if has no permanent employeesand no policy of recalling employees who have been laid off, but italso stated that its plant workers come from surrounding farms in thearea and are not migratory laborers.The seasonal nature of theiremployment does not deprive the canning plant employees of theirright to the processes of collective bargaining.We find that theyconstitute an appropriate unit for collective bargaining purposes.'Accordingly, we deny the motion to dismiss the petition.We and that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9(b) of the Act:All employees at the Employer's Northampton County, Virginia,cannery, who are engaged in canning, processing, and labeling opera-tions, including loaders, tractor operators, and fork-lift operators, butexcluding guards and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]9 California Spray-Chemical Corporation,91 NLRB 897.Lake Catherine Footwear,Inc.andUnited Shoe Workers ofAmerica,AFL-CIO,Petitioner.Case No. 26-RC-1519.Sep-tember 27, 1961SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONPursuant to a Decision and Direction of Election issued on January31, 1961,' an election by secret ballot was conducted on March 2, 1961,under the direction and supervision of the Regional Director, for theTwenty-sixth Region in the unit found appropriate by the Board.Upon the conclusion of the balloting the parties were furnished witha tally of ballots which showed that of approximately 215. eligiblevoters, 208 cast ballots, of which 99 were for, and 108 against, thePetitioner, and 1 ballot was challenged.The number of challengedballots was insufficient to affect the election results.Thereafter, thePetitioner filed timely objections to conduct affecting the results ofthe election.After an investigation, the Regional Director on April 7, 1961,issued his report on objections, in which he recommended that ob-jections Nos. 6 and 7 be overruled, that objections Nos. 1, 2, 3, 4, and5 be sustained, and that the election be set aside and a second electiondirected.The Employer filed timely exceptions to the RegionalDirector's report.1Not published in NLRB volumes.133 NLRB No. 74. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has considered the Regional Director's report and theexceptions thereto, and, upon the entire record in this case,' herebyadopts the Regional Director's findings and recommendations 3 As toobjections Nos. 1, 2, 3, and 5, on the basis of the uncontradicted find-ings of fact set forth in the Regional Director's report attachedhereto, we are in accord with the Regional Director that the Em-ployer's preelection statements reasonably conveyed to its employeesthe threat of plant closure and removal in the event the Petitionerwon the election and that such statements, together with the activityof third parties in the community described in the report, created anatmosphere of fear of reprisal rendering the exercise of free choiceimpossible in the election.Accordingly, we shall set aside the election and direct that a secondelection be held.[The Board set aside the election held March 2, 1961.][Text of Direction of Second Election omitted from publication.]MEmBER RoDOERS took no part in the consideration of the aboveSupplemental Decision, Order, and Direction of Second Election.2 As the Employer's exceptions and brief,the Regional Director's report, and the recordas a whole adequately present the facts, the issues involved,and the positions of theparties, we hereby deny the Employer's request for a hearing or for oral argument.8As no exceptions were filed with respect to the Regional Director's recommendationsthat objections Nos. 6 and 7 be overruled,such recommendations are adoptedpro forma.In view of our decision herein, we do not rule on the Employer's exceptions pertainingto objection No. 4.REPORT ON OBJECTIONSPursuant to a Decision and Direction of Election issued by the Board on January31, 1961, an election by secret ballot was conducted among the'production andmaintenance employees,including floor girls and odd lot girls, at the Employer'splant in Hot Springs,Arkansas.The results of the election as disclosed by the tallyof ballots served upon the parties on March 2, 1961,were as follows:Approximate number of eligible voters-------------------------------215Void ballots------------------------------------------------------1Votes cast for United Shoe Workers of America,AFL-CIO (Petitioner)__99Votes cast against participating labor organization-------------------- 108Valid votes counted---------------------------------------------- 207Challenged ballots-------------------------------------------------1Valid votes counted plus challenged ballots--------------------------208Challenges are not sufficient in number to affect the results of the election.A majority of the valid votes counted plus challenged ballots has not beencast for Petitioner.On March 3, 1961,the Petitioner timely filed objections to the conduct of theelection and to conduct affecting results of the election, a copy of which was dulyserved upon the Employer.The Petitioner's objections were as follows:1.The entire contents of a letter dated February 27, 1961, which was re-ceived by the employees by mail on or about February 28 or March 1, 1961,exceed the bounds of permissible free speech.Thisletter contains promises ofbenefits and threatening statements.Thisletterwas signed by Plant ManagerDon Munro.2.A leaflet entitled "An Urgent And Vital Message To The Employees OfLake Catherine Footwear,Inc.," and purportedly prepared and distributed bythe Garland County Industrial Development Corporation, contains threatening LAKE CATHERINE FOOTWEAR,INC.445statements, promises of benefit, and otherwise creates a general atmosphere offear and confusion, precluding the holding of an election which would re-flect the free choice of the voters.These leaflets were given to employees bothinside the plant and as they left and entered the plant.These leaflets weredistributed with the knowledge and consent oaf the Empolyer.3.On the afternoon of March 1, 1961, a large advertisement appeared inthe Hot Springs daily evening newspaper, and the Hot Springs daily morningpaper on March 2, 1961. This advertisement was entitled "An Urgent AndVitalMessage To The Employees Of Lake Catherine Footwear, Inc.," and waspurportedly prepared and inserted by the Garland County Industrial Develop-ment Corporation.These advertisements contain threatening statements, prom-ises of benefit, and otherwise create a general atmosphere of fear and confusion,precluding the holding of an election which would reflect the free choice ofthe voters.These two advertisements were prepared and inserted in thesenewspapers with the knowledge and consent of the Employer.4.Management and supervisory personnel made statements to a substantialnumber of employees that the plant would close if the Union won the election.5.PlantManager Don Munro made a speech to the night shift employeeson February 28, 1961, and a speech to the day shift employees on March 1, 1961.These speeches contained threatening, coercive, and intimidating statements,and otherwise exceeded the bounds of permissible free speech.These speechesreferred to articles contained in the Employer's letter of February 27, 1961.6.On March 1 and 2, 1961, management and supervisory representativesof the Employer gave each employee an orange badge with black lettering whichstated: "Be Sure Vote NO." These badges were given to the employees asthey entered the plant, and also at their machines during work hours.As thesebadges were given to the employees by the management and supervisory repre-sentatives, intimidating statements were made to them which gave them nochoice, and caused them to have to wear the badges whether'they wanted toor not.7.On March 1, 1961, a rank-an-file employee spent a substantial part ofher work shift going through the plant during work hours passing out the "BeSure Vote NO" badges, in violation of usual Company policy in regard tosolicitation.The Employer did not allow pro-Union adherents the privilegeof soliciting for the Union during work hours.By the above acts, and other acts, the Employer and the local businessmeninterfered with, restrained, and coerced eligible voters in the exercise of theirrights, and have made a free and representative election impossible.Accord-ingly, the Petitioner moves that the election held on March 2, 1961, in the above-styled case, be set aside and a new election held.Pursuant to Section 102.69 of the Board's Rules and Regulations, Series 8, theRegional Director has cause an investigation of the objections to be made, duringwhich all parties were afforded an opportunity to submit evidence bearing on theissues, and, having duly considered the the results thereof, reports as follows:The ObjectionsObjections Nos. 1 and 5:A letter dated February 27, 1961, addressed "DearFellow Employee," and signed by Plant Manager Don Munro, was mailed to eachemployee in the voting unit to their home address on February 27, 1961.A copy ofthis letter is attached to this report and made a part thereof as Exhibit A.On February 28, 1961, at approximately 6:45 p.m., Munro made a speech to thenight-shift employees, and on March 1, 1961, at approximately 1 p.m., made thissame speech to the day-shift employees.Munro made these speeches from a pre-pared copy, and did not deviate from this copy in any manner.A copy of thisspeech is attached to this report and made a part' thereof as Exhibit B. In eachinstance the speech lasted approximately 8 to 10 minutes.The election was held onMarch 2, 1961, between the hours of 2 to 5 p.m.On February 24, 1961, Munro made a speech to the day shift, and later in theday made the same speech to the night shift.This speech was made from a preparedcopy, and Munro did not deviate from this copy in any manner.' This speech wasprefaced by the following remark:1 Although this speech was not set forth in the Petitioner's objections, it is wellestablished that the Regional Director is not limited by the objections and may considerevidence which comes to his attention during the investigation.International ShoeCompany,123 NLRB 682, andCarter-Lee Lumber Company,119 NLRB 1374 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo doubt many of you have questions in mind about the forthcoming election,and I thought it would be helpful to all of you if I took a few minutes to tryto answer them.This remark was followed by the first 15 questions and answers contained in Mun-ro's letter of February 27, 1961.Particular reference is made to question No. 13 and the answer, and question No.17 and the answer, in the letter dated February 27; paragraph 2 of Munro's speechto the employees of February 28 and March 1; and question No. 13 and the answerof Munro's speech to the employees on February 24, which are set forth below:13. If the union is voted in would Lake Catherine Footwear close down?Answer: In my considered opinion this factory would be forced to close ifwe are faced with either a strike or with union demands.[This question and answer were also contained in Munro's speech of Febru-ary 24.]17.Have I ever, at the representational [sic] hearing or elsewhere, statedor suggested that Lake Catherine Footwear would not close if it was organized?Answer: No, never. I could not make this statement. The transcript of thehearing clearly shows that I did not, and is a matter of record, of which we havea copy.My feeling in this matter is covered in my answer to question number13.You already know that I think union demands would force us out of business,and that is the reason I am expressing our opinion so firmly.The dividing line between an employer's exercise of its freedom of speech rightand those words and conduct intended to frustrate the will of the employees shouldbe determined by viewing the entirety of an employer's statements and actions?On September 27, 1960, Munro made a speech to the night shift. This samespeech was repeated to the day shift on September 28, 1960.During this speechMunro stated: "You all know that the expenses of starting up this factory we're soproud of have been tremendous. Bigger than tremendous, but I can't think of aword. In fact, in this month of August alone this factory lost over $20,000. I hopeyou will keep this confidential, but I did want you to know how serious the situationis."Later inthe same speechMunro stated: "Wemustincrease our production andwemustbring our costs down to that of our competition if we are to remain inbusiness here."In a letter to the employees dated October 3, 1960, Munro stated: "We startedpacking shoes in February.From February through May the shoes cost us $1.60per pair for labor, which means that we were spending $1.00 an hour per employeefor labor,and gettingwork which would be worth approximately 330 an hour in anormal factoryin our grade."In this sameletterMunro stated: "Even though wehave opened this factory and planned it based on an eventual production of eightthousand pair a day; of course we did not expect to reach this production in sixmonths, or even the first year.We did count on reaching twenty-five hundred paira day by October 1st however, and we are not too far short of that goal. It will beyears before we can make up the losses we are suffering .."On February 13, 1961, Munro made a speech to the night shift, and repeated thissamespeech to the day-shift employees on February 14, 1961.During this speechMunro stated: "We are still a new plant and we still have a big job to do to getour feet on the ground and win a place among our competitors.A great deal ofmoney is being risked to establish this plant in Hot Springs because we believe thatyou people will make good employees."Munro further stated: "... but our futurein Hot Springs depends upon successful operation." Later in the same speech Munrostated: "I believe you are entitled to know that the Company is still operating at aloss,much more than was anticipated.We have got to get into the black quicklyifwe are going to stay in business. I don't want to alarm you. I just want you toknow the facts...." and "The main union promise is alwaysa pay increase,but Iam sure you know that a company cannot be forced to pay more than it can affordto.Ifwe cannot produce good shoes at competitive costs, our customers will goelsewhere.If this happens, people will be laid off.The plant would have to beclosed down." In this same speech Munro stated: "We have a team here that wethink can do the job.. ." and ". . . I just want you.to know that we havethe confidence that working together we will make Lake Catherine successful."In the letter of February 27, 1961, question No. 12 and the answer state asfollows:2 The Lux Clock ManufacturingCompany, Inc.,113 NLRB 1194. LAKE CATHERINE FOOTWEAR,INC.44712.Are the losses we have had true losses or bookkeepinglosses?-Answer: Our statements are prepared by a Certified Public Accountant, andwe would not if we could use any tricks to make the figures look different thanthey actually are. I have always been honest with you. Be honest with your-self-just look around and see how much makeup is being paid.In addition to the Employer's actions and statements, the investigation disclosedother circumstances which were considered by the Regional Director.During union meetings various employees asked about the benefits that the em-ployees would get if the Union won the election.Rank-and-file employees statedthat they were told that they would probably get paid vacations, paid holidays,seniority rights, changes in piece-rate quotas, and a wage increase, Union Repre-sentativeHerman Champine stated that the employees were told of benefits beingreceived by employees in organized plants.Champine stated that the employeeswere told they could not expect to get all of these benefits, but they could reasonablyexpect to get some of them.The statements of the rank-and-file employees variedin regard to the amount of the benefits discussed at the union meetings. In general,they discussed getting seniority rights, changes in piece-rate quotas, 3 to 6 paidholidays,1-week paid vacation after a year of service,and a wage increase.Munro and other supervisors were voluntarily advised by rank-and-file employeesabout the benefits discussed at the unionmeetings.Some of these employees under-stood that these benefits would be requested, and so advised Munro and othersupervisors.During the 2- to 3-week period immediately preceding the election,therewas widespread discussion among the employees during lunch periods andbreak periods in regard to benefits that the employees would get if the Union wonthe election.The benefits discussed varied, but generally speaking were approxi-mately the same as discussed at the union meetings.A number of rank-and-fileemployees advised Munro and other supervisors about these discussions and rumors.On March 1, 1961, from 3 until approximately 4:30 p.m., the Petitioner dis-tributed a handbill to the night-shift employees as they came to work and to theday-shift employees as they left work.Among other things, this handbill stated:"Willyou everhave seniority, job security, paid vacations, paid holidays, sicknessand hospitalization insurance plan, a decent first aid room, a real grievance pro-ceedure [sic], shop stewards and the many other benefits that the union plants havewithout a union?You can bet you willneverhave any part of these union benefitswithout representation."[Emphasis supplied.]The investigation did not disclose any statements that the Union would insist onsuch benefits being granted and would strike to secure them.During one of the union meetings several employees asked if the Employer wouldclose the plant if the Union won the election.A union representative told theemployees present that in an off-the-record conversation at the representation hear-ingMunro stated that the Company would not close the plant if the Union won theelection.The Board has held that a prophecy that unionization might ultimately lead to aloss of employment is not coercive where there is no threat that the employer will useits economic power to make its prophecy come true.3However, the statements ofMunro in his speeches of February 28 and March 1, 1961, and in his letter of Febru-are 27, 1961, with respect to questions Nos. 13 and 17, are not considered as per-missible prophecies.The natural byproduct of a union's winning an election is thesubmission of requests or "demands" in bargaining.Thus the bare statement thatthe plant ". . . would be forced tocloseif faced with either a strike or with uniondemands," when made in response to the query "If the union is voted in would LakeCatherine Footwear close down?" clearly carries the implication of automatic closingin the event of a union victory.To further buttress the effect of such an answer,the reply to question No. 17 denies that the Employer made the statement it wouldnot close in the event of organization.Thus the instant case is distinguishable fromtheChicopeecase citedsupra,in which the Employer stated it could not afford topay the wage scale the same union had secured at a sister plant.Although Munropointed out the financial problems of the Employer, he did so in September andOctober, 1960, 4 or 5 months before the election.He again touched upon theEmployer's operation at a loss, and his belief the Union's main promise is always apay increase,"approximately 2 weeks before the election.Yet his comments con-cerning the closing of the plant, made in the week before the election, as found above,did not premise the closing upon the Union'sinsistenceon economic increases but8Chicopee ManufacturingCorporation,107 NLRB 106. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerely upon beingfacedwithdemands or,reduced to its essence,the necessity ofbargainingwith the Union.In view of the foregoing,it isfound thesecommentsof Munro constituted a threatof plant closure should the Union be successful, and merit is found to these ob-jections.Accordingly,it isrecommended objections Nos. 1 and 5 be sustained.Objections Nos. 2 and 3:There is a sidewalk used by most of the employees thatconnectsthe parking lot and theentranceto the plant.On March 1, 1961, fromapproximately 3 to 4:15 p.m.,two menstood near the end of this sidewalk where itjoinsthe parking lot and gave the night-shiftemployees a leafletas they arrived atwork, and the day-shift employees a leaflet as they left work.Thisleaflet was en-titled"An Urgent And Vital Message To The Employees Of Lake Catherine Foot-wear,"in large bold-face print, and was signed by the Garland County IndustrialDevelopment Corporation.A copy of thisleafletis attached to this report and madea part thereof as Exhibit C.These two men did not make any comment to theemployees as they gave them the leaflet.The investigatio, disclosed that at approximately 4:15 p.m., these two menappeared at the back door of the plant nearest the point where they had beenhanding out the leaflet and asked if they could go through the plant.A floor girlallowed-them to enter the plant and escorted them through the cutting and stitchingdepartments.They also toured the lasting department, unescorted.Prior toescorting thesemen through the cutting and stitching departments, the floor girlobserved these individuals had the leaflets in their hands, told them that they couldnot hand out any of the leaflets in the plant, and, accordingly, they did not carrythe leaflets with them as they toured the plant; nor did they make any comments toemployees in regard to the Union or the forthcomingelection.During the time thatthese two men were in the cutting and stitching departments, they observed the em-ployees performing their work and were given explanations of the work by thefloor girl.While in the lasting department, these men observed the work of the-employees and asked several employees questions about their work.They thenleft the plant.These men were recognized by a number of the employees as thepersons who had handed them the leaflets.The Board in its Decision and Direction of Election found that the floor girlswere not supervisors.The floor girl did not consult with any supervisors prior toallowing these two men to enter the plant.The supervisors were in a meeting at thetime the men were allowed to enter and tour the plant, and the investigation did notdisclose that any of the supervisors had knowledge of their presence in the plant.The investigation disclosed that these two men were hired by the Garland CountyIndustrialDevelopment Corporation, hereinafter called the GCIDC.None of theplant personnel interviewed, including the supervisors and the floor girl, knew thesetwo men or had ever seen them before. The identity of these two men was ob-tained from the employment security office, and the investigation did not discloseany evidence to indicate that these two men were members or officials of the Em-ployer, the GCIDC, or the Hot Springs Chamber of Commerce. The evidencefailed to disclose that these men asked or were given permission by the Employerto distribute the leaflets on the Employer's premises.The investigation established that the Employer has a very lenient visitationpolicy.For example, relatives of employees and other interested persons in thearea have been allowed to visit and tour the plant.Most of the time, visitors requestpermission to tour the plant, but there have been occasions when permission wasnot requested.The Employer does not have a no-solicitation rule, either expressedor established by practice.On the contrary, the Employer has an establishedpractice and policy of permitting soliciation in the plant.None of the union repre-sentatives or prounion adherents had been restricted in any manner from solicitingor campaigning for the Union.None of the union representatives have asked forpermission to have access to the plant or property, nor have they been in any waydenied access to the plant or property.The parking lot and lawn area around thesidewalk leading to the employees' entrance is accessible to the public, and thepublic is permitted in these areas.On the afternoon of the same day, namely, March 1, 1961, a half-page advertise-mentappeared in The New Era, which is the evening daily paper of Hot Springs.Again, in the morning of March 2 the same advertisement appeared in the Sentinel-Record, the morning daily paper of Hot Springs.These advertisements were en-titled"An Urgent And Vital Message To The Employees Of Lake Catherine Foot-wear, Inc.,"in large bold-face print, and weresignedby the Garland County In-dustrialDevelopment Corporationin largebold-face print.These advertisementswerethe sameas the leaflet distributed at the plant by the GCIDC, hereinbefore LAKE CATHERINE FOOTWEAR, INC.449described,witha few minorwordand clausechanges.By the use of the largebold-faceprint,muchgreater emphasis was placed on the last three statements inthe newspaperadvertisementsthan was placed on them by the leaflet. Thesestatements were:DON'T TAKE A CHANCE.VOTE TO PRESERVE YOUR JOBVOTE "NO" ON YOUR SECRET BALLOT THURSDAY.The general circulation area of these two newspapers is Garland County, in-cluding Hot Springs, and parts of Clark, Hot Spring, and Montgomery Counties.The population of Garland County is 46.700 and the population of the city of HotSprings, is 33,000.The total circulation of both newspapers is approximately 20,000.The total number of subscribers of both newspapers is approximately 17,000.The board of directors of the GCIDC collectively drafted the text of the leafletand the newspaper advertisements.Mort S. Cox, secretary-manager of the HotSprings Chamber of Commerce and the assistant secretary of the GCIDC, placedthe newspaper advertisements and had the leaflet printed on behalf of the GCIDC.The GCIDC paid for the advertisements and the printing of the leaflet at regularrates.The Employer did not have a representative present at the time the text ofthe newspaper advertisements and the leaflet was drafted, nor did the Employerrequest the GCIDC to place the advertisements or prepare and distribute the leaflet.The Employer was not advised or consulted in regard to the placing of the advertise-ments and the preparation and distribution of the leaflet, did not have any knowledgeof the advertisements and the preparation and distribution of the leaflet prior totheir appearance, and didnot inany way contribute toward the payment for thenewspaper advertisements and leaflet.The Employer is not a member or stockholder in the GCIDC, nor a member ofthe Hot Springs Chamber of Commerce.The purpose of the GCIDC is toassistin the industrial development of HotSprings and Garland County by providing funds which can be used to buy or leaseland and erect buildings or other improvements, which in turn can be rented, leased,or sold to a manufacturer or industrialist. It is a nonprofit organization, and fundsare raised through sale of memberships.The only relationship between the Em-ployer and the GCIDC is a lease-purchase agreement concerning the property,building, and water supply used by the Employer.The GCIDC does not own anystock in Lake Catherine Footwear, Inc.Mr. Cox testified that the purpose and reason of the GCIDC in placing the ad-vertisements in the newspapers and having the leaflet distributed was as follows:The GCIDC and the community had an unfortunate experience about twoyears ago when another new manufacturing plant was closed after it wasprematurely organized by a labor organization.This plant had been open onlya few months and was undergoing the problem of training workers, a timewhen most businesses in such a phase of operation do not get production inkeeping with wages paid and expect to suffer initial losses, but at the same time,in order to complete this phase of operation expeditiously, need to have freedomto manage without outside interference as undue demands of a labor organiza-tion.As a result of this closing, the GCIDC has suffered a loss of revenue onits investment in the building and property.The building still stands empty, awhite elephant, and a black mark against the community and its program ofindustrial development to provide job opportunities for our citizens.Perhapsmore important, the community has lost forever over 100 jobs, along withthemoney the company would spend for goods andservices.The companyisnow in the import business, supplying its customers with an expanded lineof merchandise from the Far East but involving no local labor in production.In order to protect its investment and potentially some 400 jobs, the GCIDCdid not want to have a similar occurrence at Lake Catherine Footwear, Inc.Itwas the opinion of the GCIDC that the union organization effort at LakeCatherine Footwear was premature and could possibly result in the plantclosing.Based on the uncontroverted facts set forth above, the Regional Director findsthat the actions of the GCIDCwere spontaneous,motivated solely by self-interestand what it deemed best for Hot Springs and Garland County.It isfound that the newspaperadvertisementsand the leaflet were calculated toinstill fear in the employees that the plant would close if the Union won the elec-624067-62-vol 133-30 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion,and that the advertisements and the leaflet threatened the employees with lossof their jobs and its benefits if the Petitioner won the election .4The Employer did not disavow the threats of the plant closing which were expressedin the advertisement and leaflets of theGCIDC.It is as difficult to believe the Em-ployer had no knowledge of the advertisements and the passing out of the leafletsat its plant for 11/4 hours, as it is to accept as mere coincidence the entry of the twoleaflet passers into the plant at the precise time all supervisors were absent fromthe working area by virtue of their attendance at a management meeting.Thepresence of the two men in the plant could reasonably be expected to convey to theemployees the impression the Employer ratified the statements contained in theleaflet, and that the leaflets were an affirmation of the Employer's already expressedintention of closing should the Union be successful at the polls.In light of the above,it is found that a pervasive atmosphere of fear was engenderedby these advertisements and leaflets so as to render a free and untrammeled elec-tion impossible.The Board has held that whether the Employer was responsiblefor the generation of the fear which interfered with the free choice of ballot is im-material.5Accordingly, it is found that these objections have merit, and it is recom-mended that Petitioner's objections Nos. 2 and 3 be sustained.Objection No. 4:Sometime after February 13, two employees were engaged in aconversation with the supervisor of the lasting department, Joe Ziter, about ahouse in which he might be interested.The first employees testified that Zitersaid not to bother looking for a house for him until after the election, and fur-ther stated, "If the Union comes in, there will not be any need of my buying a houseas I will be going back North."According to the second employee, Ziter told thefirst employee to "quit looking for him a house"until after the election,because hedid not wantto buya house and have it on his hands and have to sell it, and that ifthe plant went union and had to close he would be moving.A thirdemployee over-heard the conversation and testified that Ziter told the first employee that he wasafraid that the plant would go union and close down,and he would have to moveagain.Ziter denied making these statements or similar statements.Ziter's denialsare not credited.The first employee who was engaged in the conversation with Ziter as relatedabove states that sometime after February 20, the night-shift supervisor of the stitch-ing department,BillRobinson,asked, "Did you go to the Union meeting today?"to which the employee replied, "No, why?"According to this employee, Robinsonsaid that he wanted to know who had gone to the meeting. This employee averredthat during the same conversation Robinson stated,"I have my bags packed and amready to leave," and when asked, "Why?"Robinson stated, "Well, you cannotoperate a factory under union demands if you are opearting in the red."The other employee in the conversation with Ziter of February 13, as relatedabove, stated that sometime during the week of February 20 Robinson said thathe was packing his clothes, and when asked, "Where are you going, Bill?" Robin-son replied,"Iwill be going back home.If this place goes union the plant willhave to close."Ordinarily, by themselves, such remarks would be too isolated to warrant settingaside the election inasmuch as only these three employees out of 208 eligible voterswere involved.However, in view of the findings and recommendations with respectto objections Nos. 1, 2, 3, and 5, it is found these remarks contributed to the auraof fear and that this objection has merit.Accordingly, it is recommended objec-tion No. 4 be sustained.Objection No. 6:On March 1, 1961, between the hours of approximately 7 to7:30 a.m., Plant Manager Munro stood near the plant entrance used by most of the.employees and handed the day-shift employees an orange-colored badge approxi-mately 21/4" x 31/2" in size, on which was printed "Be Sure Vote NO" in large blackprint, with the word NO in letters approximately 3/4" in height.The badge was con-tained in a stiff plastic cover to which was affixed a pin so that it could be attachedto the clothing of the employees.On the same day between the hours of 3 to 3:30p.m.,Munro handed out these badges in the lunchroom to night-shift employees asthey arrived at work.On the morning of March 2 between the hours of 7 and7:30 p.m., Munro again passed out these badges to the day-shift employees as theyentered the plant to report for work.During the break periods of both shifts on4 James Leesand Sons, Company,130 NLRB 290;Monarch RubberCo , Inc,121 NLRBS81;The Falmouth Company,114NLRB 896.8 James Lees andSonsCompany,supra; Monarch Rubber Co,Inc, supra, The FalmouthCompany, supra GENERAL MOTORS CORPORATION451March 1 and the morning of March 2 a dozen of these badges were placed on a tablein the lunchroom.According to some of the employees interviewed,Munro made these statementsto them as he handed them the badges:"Here is something I would like for youto wear"; "Iwant to be sure that everyone gets one. I don'twant to missanybody";"Here, I would like for you to take this";"Here, girls,I almost overlooked youtwo"; "Here is something for you girls to wear tonight";"I want you to have one ofthese"; and"Iwould appreciate your vote."According to other employees inter-viewed,Munro merely said"Good morning"or some similar remarks, or nothingat all.Munro statedthathe made the statement to some of the employees as he handedthem thebadges: "Here is a badge I would like for you to have," but states thatin many instances he did not say anything,particularly when they came up in groups.He denied making any of the statements attributed to him as set forth above.The investigation clearly disclosed that Munro was the only person who handedout these badges.It is found that Munro's statements to the employees as he handed them a badgedid not contain any element of coercion or intimidation.Accordingly,this objec-tion is found to be without merit, and it is recommended that objection No. 6 beoverruled.Objection No. 7:No evidence in support of this objection was submitted by thePetitioner,nor was any disclosed during the course of the investigation.Therefore,it is found that this objection is without merit,and it is recommended that objectionNo. 7 be overruled.Conclusions and RecommendationsHaving recommended that Petitioner's objections Nos. 6 and 7 be overruled andthat Petitioner'sobjections Nos. 1,2, 3, 4, and 5 be sustained,it is further foundthat objections Nos. 1 through 5 raise substantial and material issues affecting theresults of the election.Accordingly,it is further recommended that the election be set aside and thata new election be directed.[Exhibits referred to in the Regional Director's report are not attached as they.are adequately presented in the report.]GeneralMotors CorporationandInternational Union,UnitedAutomobile,Aircraft and Agricultural Implement Workersof America,UAW-AFL-CIO.Case No. 7-CA-2560.Septem-ber 29, 1961SUPPLEMENTAL DECISION AND ORDEROn February 20, 1961,the NationalLaborRelations Board (Mem-bers Rodgers and Fanning dissenting)issued a Decision and Orderin the above-entitled case(130 NLRB 481), dismissingthe entirecomplaint,as amended,whichalleged,in substance,that the Re-spondent,herein called GM, refused to bargain with InternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, UAW-AFL-CIO,herein calledUAW, con-cerning terms of anagreement supplementaryto an existing agree-ment between the parties.Thereafter, the General Counsel and theUAW, the Charging Party,filed motions for reconsideration andbriefs in support.Briefs in support of the motions were also filed bythe Retail Clerks International Association,AFL-CIO ; the AFL-133 NLRB No. 21.